Citation Nr: 0427804	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain and swelling in the left shin.

2.  Entitlement to service connection for a disability 
manifested by frequent urination, claimed as secondary to the 
service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1993.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a right knee disorder, a left shin disorder, a urinary 
disorder, a low back disorder, blisters on the right toes, 
and pseudofolliculitis barbae.  The veteran perfected an 
appeal of that decision.

In a February 2004 rating decision the RO granted service 
connection for chondromalacia of the right knee, tinea pedis 
(claimed as blisters on the right toes), pseudofolliculitis 
barbae, and lumbosacral strain.  The Board finds, therefore, 
that those issues are no longer in contention.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence he 
identified, and provided him a VA examination in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  The veteran's complaint of pain and swelling in the left 
shin has not resulted in a current medical diagnosis of 
disability.

3.  The preponderance of the probative evidence shows that 
the veteran's complaint of urinary frequency is not related 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by pain and swelling in 
the left shin was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  A chronic disability manifested by frequent urination is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he had shin splints in service, and 
that he continues to experience pain and swelling in the left 
shin.  As an alternative, he has argued that the pain and 
swelling in his left shin was caused by a "bump" that was 
noted during service.  He also contends that he has a urinary 
disorder, which is manifested by frequent urination, due to 
his service-connected low back disability.

Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which have been codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2003).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2001 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  The veteran responded to the December 2001 notice by 
stating that he had no additional evidence to submit.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO provided 
him notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim 
and the requirement to submit medical evidence that 
established entitlement to service connection.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 183.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the private treatment records he identified.  The RO also 
provided him a VA medical examination in May 2003, which 
included review of his medical records and an opinion 
regarding the claimed nexus to service.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  With 
respect to secondary service connection, a similar analysis 
applies: there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Left Shin Disability

The veteran claims to have a current disability affecting the 
left leg that was caused by a "bump" on the left shin that 
was noted during service, or shin splints that he experienced 
while in service.  He has asserted that this disability is 
manifested by pain and swelling with prolonged use.  He 
submitted private treatment records in support of his claim, 
which are negative for any complaints or clinical findings 
regarding a disability affecting the left leg, other than the 
left knee.  The RO has granted service connection for 
internal derangement of the left knee.

The examiner in May 2003 noted the veteran's current 
complaints, and his history of having had shin splints while 
in service in the 1980s.  Examination of the left tibia and 
fibula was normal, muscle strength was 5/5, and an X-ray 
study revealed no abnormalities.  The examination resulted in 
a diagnosis of shin splints by history, with no objective 
evidence of current disability.  The examiner also provided 
the opinion that the veteran's current complaints are 
unrelated to a "bump" on his shin that was noted during 
service.

The Board notes that during a January 2003 hearing the 
veteran testified to having incurred a laceration to the 
front of the left leg while in service.  His service medical 
records are silent for any complaints or clinical findings 
pertaining to an injury to the anterior of the left leg, 
although the records document numerous complaints pertaining 
to the left knee, other than the notation of a "bump" in 
January 1990.  The examiner in May 2003 found no disability 
related to the claimed in-service injury.

A grant of service connection requires medical evidence 
establishing a current diagnosis of the claimed disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record is negative for a current 
diagnosis of disability pertaining to the left shin.  In 
addition, the examiner in May 2003 provided the opinion that 
the veteran's current complaints are not related to the 
"bump" that was documented in January 1990.  The veteran's 
assertion that he has a disability manifested by pain and 
swelling in the left shin as a residual of the in-service 
injury is not probative because he is not competent to 
provide evidence of a medical diagnosis or to relate his 
complaints to a given cause.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a disability 
manifested by pain and swelling in the left shin.



Urinary Disorder

The veteran also claims to have a urinary disorder, in that 
he has to urinate eight to ten times a day.  He contends that 
this urinary disorder was caused by his service-connected 
lumbosacral strain.

The examination in May 2003 included a urinalysis, which 
revealed abnormal levels of leukocyte esterase and white 
blood cells.  Although the examination did not result in a 
specific diagnosis, the veteran was referred to his own 
physician for further medical care due to these diagnostic 
findings.  For the purpose of analysis the Board will assume, 
without so finding, that the veteran has a current diagnosis 
of disability pertaining to the urinary system.  His service 
medical records are negative for any complaints or clinical 
findings related to a urinary disorder, and he does not claim 
otherwise.  He asserts that his current urinary problems are 
related to his service-connected lumbosacral strain.

The RO granted service connection for lumbosacral strain in 
the February 2004 rating decision, effective in November 
2001.  The veteran's claim is, therefore, supported by 
evidence of a current disability, and evidence of a service-
connected disability.  The probative evidence indicates, 
however, that the urinary disorder is not related to the 
service-connected lumbosacral strain.  Wallin, 11 Vet. App. 
at 512.

The examiner in May 2003 examined the veteran and found that 
the neurological evaluation was normal.  The examiner also 
reviewed the medical evidence of record and provided the 
opinion that the current urinary disorder (pyuria) is an 
infection of the urinary system that is unrelated to the low 
back disability.

The only evidence of record indicating that the urinary 
disorder is related to the lumbosacral strain consists of the 
veteran's statements.  The veteran is not, however, competent 
to provide evidence of the etiology of a medical disorder.  
Grottveit, 5 Vet. App. at 93.  For that reason his statements 
are not probative of a nexus between the assumed urinary 
disorder and the service-connected lumbosacral strain.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to a 
disability manifested by frequent urination.


ORDER

The claim of entitlement to service connection for a 
disability manifested by pain and swelling in the left shin 
is denied.

The claim of entitlement to a disability manifested by 
frequent urination, claimed as secondary to the service-
connected lumbosacral strain, is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



